UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7410


DAVID O. ROBINSON, a/k/a David Osborne Robinson,

                Plaintiff - Appellant,

          v.

JAMES STEWART, III, Commissioner,         Virginia   Center   for
Behavioral Rehabilitation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00063-JAG)


Submitted:   November 13, 2012            Decided:   January 7, 2013


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Robinson, Appellant Pro Se. Braden Jon Curtis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David O. Robinson appeals the district court’s order

dismissing      his   42   U.S.C.    §   1983   (2006)   complaint.       We   have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm       for      the      reasons     stated      by    the    district

court.     Robinson v. Stewart, No. 3:11-cv-00063-JAG (E.D. Va.

Aug. 2, 2012).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and   argument     would   not   aid   the   decisional

process.



                                                                          AFFIRMED




                                          2